                Case 19-10953-CSS             Doc 7      Filed 05/01/19         Page 1 of 29



                         1N THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


In re:                                                    ) Chapter 11

KONA GRILL, INC., et al.,'                                ) Case No.: 19-10953 ~)
                                                            Joint Administration Requested
                                   Debtors.               )


     DEBTORS' MOTION FOR ENTRY OF AN INTERIM AND FINAL ORDER
   AUTHORIZING THE DEBTORS TO (I)PAY AND/OR HONOR PREPETITION
 WAGES,SALARIES,EMPLOYEE BENEFITS,AND OTHER COMPENSATION AND
  PAY THIRD PARTY AND CONTRACT WORKERS;(II) REMIT WITHHOLDING
OBLIGATIONS ANll DEDUCTIONS;(III) MAINTAIN EMPLOYEE COMPENSATION
      AND BENEFITS PROGRAIYIS AND PAY RELATED ADMINISTRATIVE
 OBLIGATIONS; AND (IV)HAVE APPLICABLE BANKS AND OTHER FINANCIAL
   INSTITUTIONS RECEIVE,PROCESS,HONOR,AND PAY CERTAIN CHECKS
    PRESENTED FOR PAYMENT AND HONOR FUND TRANSFER REQUESTS

                   The above-captioned debtors and debtors in possession (collectively,the "Debtors"

or "CompanX") hereby file this motion (the "Motion")for the entry of an interim and final order

(the "Order") authorizing, but not directing, the Debtors to (i) pay and/or honor prepetition wages,

salaries, employee benefits, and other employee compensation and reimbursements; and pay third

party and contract labor expenses; (ii) remit withholding obligations and employee deductions;

(iii) maintain employee compensation and benefits programs and pay related administrative

obligations, including workers' compensation insurance amounts; and (iv) have applicable banks

and other financial institutions receive, process, honor, and pay certain checks presented for



  The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
 (6690); Kona Restaurant Holdings, Inc.(6703); Kona Sushi, Inc.(4253); Kona Macadamia,Inc.(2438); Kona Texas
 Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona Grill
 International, Inc. (7911); and Kona Grill Puerto Rico, Inc. (7641). The headquarters and service address for the
 above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.



DOGS LA:321273.9
                Case 19-10953-CSS         Doc 7    Filed 05/01/19     Page 2 of 29




payment and honor certain fund transfer requests. In support of this Motion, the Debtors state as

follows:

                                  JURISDICTION AND VENUE

                    1.      The United States Bankruptcy Court for the District of Delaware (the

   "Court") has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

      Amended Standing O~deN ofReferencefNom the United States District Courtfor the District of

      Delaware, dated February 29, 2012. This matter is a core proceeding within the meaning of

      28 U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to Rule 9013-1(~ ofthe

      Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for

      the District of Delaware (the "Local Rules") to the entry of a final order by the Court in

      connection with this Motion to the extent that it is later determined that the Court, absent

      consent ofthe parties, cannot enter final orders or judgments in connection herewith consistent

      with Article III ofthe United States Constitution.

                     2.     The statutory bases for the relief requested herein are sections 105(a),

      362(d), 363(b), and 507(a) of Title 11 of the United States Code (the "Bankruptcy Code"),

      Rules 6003,6004, and 9013 of the Federal Rules of Bankruptcy Procedures (the "Bankruptcy

      Rules") and Local Rule 9013-1(~. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                          BACKGROUND

 A.       The Chapter 11 Cases

                     3.      On the date hereof(the "Petition Date"), the Debtors commenced these

      chapter 11 cases by filing voluntary petitions for relief under chapter 11 of the Bankruptcy


                                               2
 DOGS LA:321273.9
               Case 19-10953-CSS         Doc 7     Filed 05/01/19     Page 3 of 29




     Code. The Debtors have continued in the possession of their property and have continued to

     operate and manage their business as debtors in possession pursuant to sections 1107(a) and

     1108 ofthe Bankruptcy Code. No trustee, examiner, or committee has been appointed in these

     chapter 11 cases.

                    4.     The factual background regarding the Debtors, including their current

     and historical business operations and the events leading up to the commencement of these

     chapter 11 cases, is set forth in detail in the Declaration ofChristopher J. Wells in Support of

     First Day Pleadings (the "First Day Declaration") filed concurrently herewith and fully

     incorporated herein by reference.

B.       General Employee O~~ervie~v

                    5.      As of the Petition Date, the Debtors employ approximately 2,400

     Employees. Except as otherwise noted, the employee benefits described in this Motion are

     generally applicable to all Employees unless otherwise noted. The Employees are not

     unionized.

                    6.      The Debtors represent that they will have sufficient funds available

     postpetition, through the use of cash collateral and postpetition financing, to pay or honor all

     Wages and Benefits and other amounts detailed in this Motion,to the extent described herein,

     on an ongoing basis and in the ordinary course of business and subject to the applicable limits

     under section 507(a)ofthe Bankruptcy Code. Consequently, there is no reason for the regular

     payment of Wages and Benefits to be disrupted, which would directly harm the Debtors and

     their Employees.


                                               3
DOCS LA:321273.9
               Case 19-10953-CSS         Doc 7    Filed 05/01/19     Page 4 of 29




C.      Payroll

                   7.      The Employees are paid in arrears. Salaried Employees and hourly

     Employees are each paid bi-weekly (i.e., once every two weeks)(each, a "Bi-Weekly Pav

     Date"). However,the Debtors process a payroll every week because approximately half ofthe

     work-force is paid on even weeks and the other half on odd weeks. The Debtors use a third

     party to process payroll and fund payroll prior to the Bi-Weekly Pay Date. All payroll-related

     automatic deposits and checks are drawn against third party accounts (i.e., Paycom, the

     Company's third party payroll processor).

                    8.     The next Bi-Weekly Pay Date will occur on May 8, 2019, which relates

     to wages earned during the period of April 17, 2019 through and including Apri130, 2019. As

     of the Petition Date, the Debtors estimate they owe approximately $850,000 on account of

     accrued, but unpaid wages, for all Employees, which is scheduled to be paid on May 8, 2019.

     The last and final Bi-Weekly Pay Date that relates to the prepetition period is May 15, 2019,

     which relates to Apri124,2019 through and including May 7,2019,of which only 7 days relate

     to the prepetition period. As ofthe Petition Date,the Debtors estimate they owe approximately

     $425,000 on account of accrued, but unpaid wages, for all Employees being paid on May 15,

     2019 (together with the May 8, 2019 Bi-Weekly Pay Date,the "Unpaid Wades")

                    9.      The Debtors seek authority to pay Employees any Unpaid Wages up to

     $1,275,000 and to continue to pay Wages that are due after the Petition Date in the ordinary

     course of business.




                                              4
DOCS LA:321273.9
               Case 19-10953-CSS         Doc 7     Filed 05/01/19    Page 5 of 29




                    10.    As part ofthe reliefrequested in this Motion,the Debtors seek authority

     to permit Paycom to continue processing the Company's payroll obligations in the ordinary

     course of business. On each Bi-Weekly Pay Date, the Debtors pay Paycom fees to process

     their payroll. The fees vary depending upon the number of employees and the timing of the

     payroll processing. Historically, the fee for each Bi-Weekly Pay Date is approximately $6,000

     to $9,000. The Debtors believe that they are current in fees owing to Paycom but will owe

     Paycom processing fees for the May 8 and May 15, 2019 Bi-Weekly Pay Dates. Although the

     forecasted Paycom processing fees arise from postpetition services, the Debtors seek, out of

     an abundance of caution, authority to pay such fees because they relate to the payment of

     prepetition claims of Employees. The Debtors request authority, in their discretion, to remit

     such amounts to Paycom,in an aggregate amount not to exceed $18,000.

D.       Gross Pay Deductions and Payroll Taxes

                    11.     For each applicable Bi-Weekly Pay Date, the Debtors routinely deduct

     certain amounts from each Employee's gross payroll, including, without limitation,

     garnishments, child support, spousal support, and similar deductions and other pre-tax and

     post-tax deductions payable pursuant the employee benefit plans discussed herein (including,

     for example, the Employee's share of health care benefits) (collectively, the "Deductions").

      As set forth below, the Deductions are not property of the Debtors or their estates and are

      withheld from Employees' gross payroll and remitted to the appropriate third parties. As of

      the Petition Date, certain of the Deductions may not yet have been transmitted to the

      appropriate third party recipients and the Debtors request authority to transfer any Deductions


                                               5
DOGS LA:321273.9
                Case 19-10953-CSS         Doc 7    Filed 05/01/19     Page 6 of 29




     to the appropriate third party recipients or as may be required under applicable non-bankruptcy

     law.

                    12.    In addition to the Deductions,federal and state laws require the Debtors

     to withhold amounts related to federal, state, and local income taxes, Social Security, and

     Medicare taxes for remittance to the appropriate federal, state, or local taxing authorities

     (collectively, the "Withholding Obli atg ions"). The Debtors must also pay, from their own

     funds, for Social Security and Medicare taxes and pay, based on a percentage of gross payroll,

     additional amounts for federal and state unemployment insurance (collectively the "Employ

     Payroll Taxes," and, together with the Withholding Obligations, the "Payroll Taxes"). On

     average, the Payroll Taxes for each Bi-Weekly Pay Date, including both the Employee and

     employer portions, total approximately $360,000. The Debtors are seeking to pay the Debtor's

     portion of such taxes that is estimated to be $170,000. To the extent any of the prepetition

     Deductions or Payroll Taxes have not yet been forwarded to the appropriate third-party

     recipients, the Debtors seek authority to forward such amounts (and to continue to forward

     Deductions and Payroll Taxes on a postpetition basis whether or not related to the prepetition

     period)to the applicable third party recipients in the ordinary course of business and consistent

     with past practice.

E.       Reimbursable Expenses

                     13.    Employees customarily incur business expenses in the ordinary course

     of performing their duties on behalf of the Debtors. Such expenses may include, but are not

     limited to, cell phone expenses, office supply purchases, and business-related travel expenses,



                                               C
DOCS LA:321273.9
                Case 19-10953-CSS          Doc 7    Filed 05/01/19     Page 7 of 29




     including air travel, car rental, lodging, meal charges, ground transportation, and miscellaneous

     other approved travel expenses (collectively, the "Reimbursable Ex ep nses").

                    14.     Generally, Employees pay for the Reimbursable Expenses personally

     and submit expense report forms to the Debtors for reimbursement. In some cases, Employees

     may not have submitted reimbursement requests in time to have been processed prior to the

     Petition Date. In addition, certain Employees have corporate-issued American Express credit

     cards upon which Reimbursable Expenses are charged and for which the Employees are

     personally responsible, but which invoices are paid by the Debtors to the extent the charges

     are authorized. In the aggregate, the Employees incur, on average, approximately $30,000 per

     month in Reimbursable Expenses, including corporate credit card expenses, although these

     amounts can vary from month to month depending on the amount of expenses incurred at any

     given time. The Debtors seek authority to pay unpaid prepetition Reimbursable Expenses

     owed as of the Petition Date, not to exceed $45,000, and to continue to honor, reimburse, and

     pay postpetition Reimbursable Expenses in the ordinazy course of business in their discretion.

F.       Employee Bonus Payments

                     15.     The Debtors administer two bonus programs to non-insider Employees.

      The first relates to salaried restaurant Employees: 29 General Managers; 29 Executive Chefs,

     8 Assistant General Managers, 56 Assistant Managers, and 1 Sushi Chef. These salaried

      restaurant Employees are eligible for a monthly bonus based upon targeted goals of a specific

      restaurant's cash flow and same-store sales growth year over year (the "Monthly Restaurant

      Bonus") and such Employees must be employed on the day the payment is made. The total



                                                7
DOCS LA:321273.9
               Case 19-10953-CSS       Doc 7    Filed 05/01/19    Page 8 of 29




   amount of a Monthly Restaurant Bonus is determined in the aggregate by location. Once the

   total is determined, 45% is allocated to that restaurant's General Manager, 20% to the

   restaurant's Executive Chef, and 20% is allocated evenly among the other eligible Employees.

   The remaining 15% of the Monthly Restaurant Bonus is paid to Directors of Operations as

   discussed further below.

                   16.   Given the Debtors' projected restaurant cash flows, the Company

   estimates that the Monthly Restaurant Bonus for April 2019 for all locations will total

   approximately $70,000, which will be allocated among the applicable locations and allocated

   among the applicable eligible Employees. No Employee will receive more than $13,650

   inclusive of any other wages or benefits described in this Motion. If the applicable bonus

   targets are not achieved, or if the Employee is not employed by the Company on the bonus

   payment date, the Debtors will not issue a Monthly Restaurant Bonus.

                   17.   The Debtors also administer a bonus program for approximately four

   (4) Directors of Operations, who oversee multiple restaurant locations in a region(" uarterl

   Director Bonus" and,together with the Monthly Restaurant Bonus,the "Employee Bonuses").

   After the conclusion of each quarter, Directors are paid 15% of the total Monthly Restaurant

   Bonuses for those restaurants they direct.

                   18.    Given the Debtors' projected restaurant cash flows, they estimate that

   the Quarterly Director Bonuses for the second quarter of 2019 for all locations will total

    approximately $31,500 and is scheduled to be paid in July 2019. The Company projects that

    no single bonus will exceed $7,875. No Employee will receive more than $13,650 inclusive


                                            8
DOCS LA:321273.9
                Case 19-10953-CSS         Doc 7    Filed 05/01/19     Page 9 of 29




     of any other wages or benefits described in this Motion. If the applicable bonus targets are not

     achieved, or if the Employee is not employed by the Company on the bonus payment date, the

     Debtors will not issue a Quarterly Director Bonus.

G.      Third Party Labor Providers

                    19.     The Debtors utilize the services of VincentBenjamin (the "Third Party

     Labor Provider"), a staffing firm that provides labor service for the Debtors' corporate office.

     The Debtors derive the benefit of services provided by the Third Party Labor Provider without

     having to incur the expenses associated with Benefits and payroll tax obligations that would

     otherwise be incurred if these workers were employed by the Debtors. Moreover, the Third

     Party Labor Provider provides critical labor services to the Debtors. Without the Third Party

     Labor Provider, the Debtors' corporate office would be short-staffed and they would not be

     able to operate without having to hire additional personnel without having to incur the

     associated costs of having permanent employees. Due to the financial distress ofthe Debtors'

     business, the Debtors need the flexibility to hire and downsize such labor depending upon the

     Debtors' needs, which can change quickly. As of the Petition Date, the Debtors estimate that

     they may owe up to $6,000 to the Third Party Labor Provider. Accordingly, the Debtors seek

     authority, in their discretion, to pay up to $6,000 in prepetition Third Party Labor Provider

     costs, and to continue to use the services ofthe Third Party Labor Provider and pay postpetition

     Third Party Labor Provider costs in the ordinary course of business and in their discretion.




                                               9
DOGS LA:321273.9
               Case 19-10953-CSS          Doc 7     Filed 05/01/19     Page 10 of 29




H.      Health Benefits

                    20.     The Debtors provide health insurance to all salaried Employees and

     eligible hourly Employees. An hourly Employee is eligible to receive health insurance if the

     Employee has been employed for 12 continuous months at an average of 30 or more hours per

     week. Approximately 350 Employees are eligible to receive health insurance. The Company's

     health benefits include, inter alia, medical, dental, vision, disability, health savings accounts,

     and dependent care benefits (collectively, the "Health Plans"), as described in more detail

     below. Each pay period, Employees make contributions toward the Health Plan premiums for

     medical, dental, and vision coverage, and the Debtors deduct an Employee's portions of the

     premiums, if applicable, owing under the Health Plans from the Employee's Wages as

     Deductions.

       i.    Medical Plans

                    21.     The Debtors offer all regular full-time Employees and legal dependents

     subsidized medical insurance. The Debtors are partially self-insured for their medical and use

     Blue Cross Blue Shield of Arizona("Blue Cross")for Employees except for those Employees

     located in Hawaii. Employees in Hawaii are provided insurance through Kaiser Perrnanente

     ("Kaiser") under a first dollar plan.

                     22.     Under the Blue Cross medical plan, the Debtors have a specific stop-

     loss program whereby any individual medical claim exceeding $110,000 (and $1,545,000 in

     the aggregate) is fully covered by the insurance carrier. To administer their plan, the Debtors

     pay Blue Cross monthly premiums at the end of each month for that month plus actual claims



                                               10
DOCS LA:321273,9
              Case 19-10953-CSS       Doc 7      Filed 05/01/19   Page 11 of 29




  incurred in the prior month,subject to any applicable stop-loss cap. For example,in May 2019,

  the Company will pay Blue Cross the monthly premium for May 2019 and the actual claims

   incurred in Apri12019.

                   23.    The premiums payable to Blue Cross for Apri12019 were paid as ofthe

   Petition Date. However,the claims associated with Apri12019 are not yet known and remain

   unpaid. Accordingly, by this Motion, the Debtors seek authority to pay Blue Cross the valid

   claims as and when they come due. While no two months are the same, the claim for March

   2019 were approximately $90,000.

                   24.    Approximately 34 Employees that reside in Hawaii are covered by a

   separate medical plan provided by Kaiser. Under the Kaiser medical plan, the Company only

   pays a monthly premium of approximately $11,000. The Debtors seek authority to pay Kaiser

   approximately $11,000, which includes the April 2019 premium and continue making

   premium payments in the ordinary course as and when they come due.

                   2S.    As discussed above, it is unknown at any given time what is outstanding

   on account of claims under the Company's medical plans. Accordingly, the Debtors seek

   authority to continue to pay postpetition amounts under each medical plan in the ordinary

   course of business and in the Debtors' discretion.

     ii.    Dental Plan

                   26.    The Debtors offer all eligible Employees and legal dependents dental

   insurance(the "Dental Plan"), which is 100% funded by Employees through withholdings from

    payroll, and averages approximately $12,000 per month. The Debtors are current with the



                                            11
DOCS LA:321273.9
              Case 19-10953-CSS       Doc 7      Filed 05/01/19   Page 12 of 29




  Dental Plan and seek authorization to continue making payments in the ordinary course of

  business.

    iii.   Vision Plan

                   27.   The Debtors also provide eligible Employees with vision insurance

  through apremium-based policy issued by Eyemed (the "Vision Plan"), The Vision Plan

   provides several types of services, including eyeglass lenses, frames, and contact lenses. The

   Vision Plan provides both in-network and out-of-network services. The Vision Plan is 100%

   funded by Employees through withholdings from payroll, and averages approximately $2,000

   per month. The Debtors. seek authority to pay the $2,000 prepetition premium and continue to

   offer the Vision Plan, administer Employee withholdings, and pay Eyemed amounts owed

   under the Vision Plan postpetition in the ordinary course of business.

    iv.    Life Insurance, Accidental
           Death &Dismemberment,and Disability Plans

                   28.    The Debtors provide basic life and accidental death and dismemberment

   coverage to all salaried Employees (the "Basic Life and AD&D Insurance Plan") through

   Metlife at no cost to such Employees. The Debtors pay all premiums and administrative fees

   in connection with the Basic Life and AD&D Insurance Plan. The Debtors estimate that they

   remit approximately $500 per month on account of premiums and administrative fees under

   the Basic Life and AD&D Insurance Plan.

                   29.    The Company also provides, for locations within the states of Hawaii,

    New Jersey, and Puerto Rico, Temporary Disability Income ("TDI") and Short-Term

    Disability Income ("SDI")to the Employees based in these locations.


                                            12
DOGS LA:321273.9
              Case 19-10953-CSS        Doc 7     Filed 05/01/19   Page 13 of 29




                   30.   TDI and SDI in Hawaii are provided by The Hartford for approximately

  $600 per month. TDI and SDI in in New Jersey and Puerto Rico are administered by the

  respective government authorities and is approximately $250 and $200, per month,

  respectively,

                   31.   The Company also provides ashort-term disability plan to all salaried

   Employees (except in Hawaii, New Jersey, and Puerto Rico), which the Company self-funds

   and administers through their weekly payroll runs.

                   32.   The Debtors also offer all salaried Employees(a) supplemental life and

   accidental, death and dismemberment insurance (the "Voluntar~Life and AD&D Plan") and

  (b) voluntary long-term disability insurance (the "Voluntary Long,=Term Disability Plan" and

   together with the Voluntary Life and AD&D Plan,the "Voluntary Plans"). Eligible Employees

   pay 100% of the premiums under the Voluntary Plans out of payroll deductions. The Debtors

   estimate that they remit approximately $1,000 per month on account of premiums and

   administrative fees under the Voluntary Life and AD&D Plan. The Debtors estimate that they

   remit approximately $3,500 per month on account of premiums and administrative fees under

   the Voluntary Long-Term Disability Plan.

                   33.     The Debtors seek authority to pay unpaid prepetition amounts on

   account of the Basic Life and AD&D Insurance Plan, as well as TDI and SDI in Hawaii, New

   Jersey, and Puerto Rico, up to $4,000, and to continue to pay postpetition premium amounts

   on account of the Basic Life and AD&D Insurance Plan, as well as TDI and SDI in Hawaii,

    New Jersey, and Puerto Rico,in the ordinary course of business and in the Debtors' discretion.



                                            13
DOCS LA:321273.9
                 Case 19-10953-CSS       Doc 7    Filed 05/01/19   Page 14 of 29




                    34.    The Debtors are also requesting authority to remit all funds withheld

     from Employees for the Voluntary Life and AD&D Plan, as well as the Voluntary Long-Term

     Disability Plan.

                    35.    The Debtors also offer additional benefits to Employees on a voluntary

     basis, which include, Critical Illness, Hospital Indemnity, and Legal, each through MetLife,

     and a health savings account through Optum Bank (collectively, the "Voluntary Benefits").

     As voluntary benefits, the Debtors remit Employee funds that are withheld from paychecks

     The Debtors are requesting authority to remit all funds withheld from Employees for Voluntary

     Benefits.

I.       Vacation and Sick Time

                    36.    The Debtors provide vacation pay for salaried Employees upon hire. An

     hourly Employee is eligible to receive vacation pay ifthe Employee has been employed for 12

     continuous months at an average of 30 or more hours per week. Sick leave is permitted in the

     states that require this benefit (together with vacation time,"PTO"). Vacation time may not

     be rolled over from year to year.

                     37.   By this Motion, the Debtors seek authority to continue to honor their

     PTO program in the ordinary course of business by allowing Employees to use accrued

     prepetition PTO postpetition in the Debtors' discretion. The Debtors also seek authority, but

     not the obligation, in their sole discretion and to the extent required by applicable non-

     bankruptcy law, to pay out any accrued and prepetition PTO amounts that are owed to

     Employees solely to the extent their employment with the Debtors is terminated postpetition,


                                             14
DOCS LA:321273.9
              Case 19-10953-CSS        Doc 7      Filed 05/01/19   Page 15 of 29




     provided that no Employee shall be paid more than $13,650 on account of all payments of

     accrued and prepetition amounts owing to such employee for wages and benefits, including

     such PTO.

J.      401(k)Plan

                   38.    The Debtors provide Employees with a 401(k) retirement plan (the

     "401~k) Plan"). The Debtors also match 100% of the first 3% of Employee contributions and

     50% of the next 2% of Employee contributions, for a total Employee contribution match of

     4%. Employee contributions are withheld from paychecks as Deductions and transferred to

     the 401(k) account approximately one week after each Bi-Weekly Pay Date. The Company's

     matching contributions are made to the 401(k)Plan within one week after each Bi-Weekly Pay

     Date and deposited to the participating Employee's respective 401(k) account. Historically,

     the Debtors matched approximately $30,000 of Employee contributions to the 401(k)Plan on

     a monthly basis. The Debtors estimate that as ofthe Petition Date that approximately $20,000

     will need to be transferred to Employees' 401(k) accounts and seeking authority to complete

     such transfers as and when they become due. The Debtors also seek authority, in their

     discretion, to continue their 401(k) Plan postpetition in the ordinary course of business,

     including continuing to match Employee contributions to the 401(k)Plan consistent with their

     401(k)Plan policy.

                    39.    ADP is the record keeper and is paid approximately $1,000 per month

     for administering the 401(k)Plan. The Debtors seek authorization to pay any other prepetition




                                             15
DOGS LA:321273.9
               Case 19-10953-CSS         Doc 7     Filed 05/01/19    Page 16 of 29




     amounts to ADP up to $2,000 and continue paying postpetition amounts in the ordinary course

     of business to avoid any disruption to the administration of the 401(k) Plan.

K.      Workers' Compensation Insurance

                    40.    Under the laws of various states, the Debtors are required to maintain

     workers' compensation insurance to provide Employees with coverage for injury claims

     arising from or related to their employment with the Debtors (the "WC Claims"). The

     Company's workers' compensation program is fully insured ("WC Program") with Liberty

     Mutual for all locations, except Ohio and San Juan, Puerto Rico, which are each insured

     through the local municipality.

                    41.     For the current coverage year, the Debtors pay an initial premium and

     estimated monthly premiums to its broker for the benefit of Liberty Mutual ("Liberty") in the

     amount of $140,000 and $55,000, respectively. The initial premium of $140,000 was paid

     prior to the Petition Date and the Debtors are seeking authorization to continue paying

     premiums as they become due in the ordinary course of business.

                    42.     For the Employees employed in Ohio, the Debtors have state-mandated

     compensation insurance fund coverage (the "Ohio Program"). Under the Ohia Program, the

     Debtors' premiums are generally based on the number of Employees insured during each

     policy year. Every two months the Debtors make payments in the approximate amount of

     $3,000 to the Ohio Bureau of Workers' Compensation ("BWC"), and then true-up annually

     based on actual wages. The last prepetition premium payable to BWC was paid and the




                                              16
DOGS LA:321273.9
              Case 19-10953-CSS       Doc 7       Filed 05/01/19   Page 17 of 29




   Debtors seek authorization to pay any other prepetition amounts to BWC up to $6,000 and

   continue paying postpetition amounts in the ordinary course of business.

                   43.   For the Employees employed in Puerto Rico,the Debtors have workers'

   compensation insurance fund coverage similar to that of Ohio that is paid through a local

   municipality (the "Puerto Rico Agency"). The Debtors make payments calculated on the

   amount of hours worked by the Employees located in Puerto Rico. The Debtors are seeking

   authority to pay up to $65,000 for claims and/or premiums for the period between July 1, 2015

   through the Petition Date. It should be noted that the Debtors have filed an amended workers'

   compensation return with the Puerto Rico Agency for the period of July 1, 2015 through June

   30, 2016. If the return is accepted, the Debtors expect the total liability to the Puerto Rico

   Agency to be reduced to $25,000. However, out of an abundance of caution, the Debtors are

   seeking authority to pay up to $65,000.

                   44.   In addition, for the claims administration process to operate in an

   efficient manner and to ensure that the Debtors comply with their contractual obligations, the

   Debtors must continue to assess, determine, and adjudicate WC Claims during these chapter

   11 cases. Thus, the Debtors request that the automatic stay be modified to allow them to

   continue to assess, determine and adjudicate unpaid WC Claims in the ordinary course of the

   Debtors' business. In addition, to the extent any employees assert claims under the WC

   Program, the Debtors request that the Court modify the automatic stay under section 362 of

   the Bankruptcy Code to permit the employees to proceed with their claims under the WC

   Program and to allow the insurers to administer, handle, defend, settle, and pay a claim covered



                                             17
DOCS LA:321273.9
              Case 19-10953-CSS          Doc 7     Filed 05/01/19    Page 18 of 29




   by the WC Program and the costs related thereto in accordance with the WC Program. For

   avoidance of doubt, this requested modification ofthe automatic stay pertains solely to claims

   under the WC Program, and not to other claims made under different insurance policies.

                                      RELIEF REQUESTED

                    45.      By this Motion, the Debtors seek to minimize the personal hardship to

   their employees (collectively, the "Employees") as a result of the filing of these chapter 11

   cases and to minimize the disruption to the Debtors' operations. To accomplish this, the

   Debtors request, in their sole discretion, the authority (a) to pay and honor, inteN alia, certain

   prepetition claims of their Employees for wages, salaries, and compensation (the "Wages"),

   (b)pay and honor employee benefits and expense reimbursements and honor and pay ordinary

   course bonuses owed to certain non-insider Employees (collectively, the "Benefits" and,

   together with Wages, the "Wages and Benefits"); (c) remit withholding obligations and

   employee deductions and withholdings, and (d)to continue to pay and honor such Wages and

   Benefits as they become due postpetition in the ordinary course of the Debtors' business.

                    46.      Pursuant to sections 105(a) and 363(b)(1) and (c)(1) of the Bankruptcy

    Code, and the "necessity of payment" doctrine, the Debtors seek authority to pay or honor, in

   their sole discretion, the following, subject to the limits noted in the chart below:

         '~'4'~ge~'ar Tie~~~~it,~                                       Tc~t~I'
        w.,       _...._.— -._---
          Unpaid Wages                                                            $1,275,000

         Employer Payroll Taxes                                                    $170,000

         Paycom Fees                                                                $18,000

         Reimbursable Expenses                                                      $45,000



                                              18
DOCS LA:321273.9
              Case 19-10953-CSS       Doc 7        Filed 05/01/19   Page 19 of 29




        T~'~ges ar ~ef~cfits                                          Tc~#ai

        Employee Bonus Payments                                                $101,500

        Third Party Labor Providers                                               $6,000
                                                             Valid April claims under the
        Blue Cross Medical Plan Benefit Expenses          Blue Cross Medical Plan as and
                                                                    when the come due.
        Kaiser Medical Plan                                                      $11,000

        Dental Plan                                                                 $0.00

        Vision Plan                                                                $2,000

        Life and Disability Insurance Plans                                         $4,000

        Workers' Compensation Claims                                               $71,000

        401(k)Plan Contributions                                                   $20,000

        401(k) Plan Administrator Expenses                                          $2,000



                   47.    The Debtors represent that(a)they will not distribute any amounts over

   $13,650 directly to any individual Employee on account of the sum of unpaid: (i) prepetition

   Wages or (ii) any other compensation due to an Employee;(b)they will not make contributions

   to any employee benefit plan on account of unpaid prepetition amounts in excess of(i) the

   number of Employees covered by such plan multiplied by $13,650, less (ii) the aggregate

   amount of prepetition Wages and ordinary course bonus payments, plus the aggregate amount

   paid by the Debtor on behalf of such Employees to any other employee benefit plan, as

   provided under section 507(a)(5) of the Bankruptcy Code; and (c) they will not pay any

   amounts in excess of the estimated outstanding prepetition cap amounts for each category of

   prepetition claims identified in the chart above and in the proposed interim order without

   further order from this Court, except to the extent required under state law.




                                              19
DOGS LA:321273.9
              Case 19-10953-CSS         Doc 7     Filed 05/01/19     Page 20 of 29




                   48.    To enable the Debtors to accomplish the foregoing, the Debtors request

  that the Court authorize and direct the Debtors' banks and other financial institutions to receive,

  process, honor, and. pay all checks presented for payment and electronic payment requests

  relating to the foregoing.

                   49.    Notwithstanding the authority requested in this Motion, the Debtors, in

  the ordinary course of business, may modify, change, and discontinue employee programs and

  implement new employee programs, may continue to do so during these chapter 11 cases, and

   will provide notice thereof to the extent required by applicable rules and law.

                                     BASIS FOR RELIEF

                   50.    Statutory support for the requested relief exists pursuant to sections

   105(a), 362(d), 363(b)(1) and (c)(1), and 507(a) of the Bankruptcy Code and the "necessity of

   payment" doctrine (discussed infra). Section 363(b)(1) of the Bankruptcy Code authorizes a

   debtor in possession to use property of the estate other than in the ordinary course of business

   after notice and a hearing. Section 363(c) of the Bankruptcy Code authorizes a debtor in

   possession to enter into transactions in the ordinary course of business without notice and a

   hearing. Section 105(a) of the Bankruptcy Code further provides, in pertinent part, that the

   Court may issue any order, process, or judgment that is necessary or appropriate to carry out

   the provisions of the Bankruptcy Code.

                    51.    The relief requested in this Motion is supported by the well-established

   "necessity of payment" doctrine. The "necessity of payment" doctrine, which has been

   embraced by the Third Circuit,"teaches no more than, if payment of a claim which arose prior


                                             20
DOGS LA:321273.9
              Case 19-10953-CSS        Doc 7     Filed 05/01/19    Page 21 of 29




  to reorganization is essential to the continued operation ofthe [business] during reorganization,

  payment may be authorized even if it is made out of corpus." In Ne Lehigh &New England

  Ry. Co., 657 F.2d 570, 581 (3d Cir. 1981). See also In Ne Shallon Steel Corp., 159 B.R. 730,

  737(Bankr. W.D,Pa. 1993)(embracing "necessity of payment" doctrine and citing Lehigh &

  New England Ry. Co. with approval). Similarly, the court in In re Ionosphere Clubs, Inc., 98

  B.R. 174(Bankr. S.D.N.Y. 1989), stated that the "necessity of payment" doctrine "recognizes

  the existence of the judicial power to authorize a debtor in a reorganization case to pay

   prepetition claims where such payment is essential to the continued operation of the debtor."

   Id. at 176. In that case, the court permitted Eastern Air Lines, Inc., to pay its current

   employees' prepetition wages, salaries, medical benefits, and business expense claims. Judge

   Lifland relied on his equitable powers under section 105(a) of the Bankruptcy Code and, in

   particular, the "necessity of payment" doctrine to authorize such payments, recognizing that

   the debtor had to make the payments in order to retain its current employees and maintain

   positive employee morale—two factors that he deemed critical to the rehabilitation of an

   operating debtor. Id. at 176-77 (citing H.R. Rep. No. 595 95th Cong. lst Sess. 16 (1977)).

   Other courts also have found that the "necessity of payment" doctrine applies to the payment

   of prepetition employee compensation and benefits. See In Ne Chateczugay CoNp., 80 B.R. 279,

   281 (Bankr. S.D.N.Y. 1987) (under the "necessity of payment" doctrine, bankruptcy court

   should defer to the Debtors' business judgment in permitting payment of certain workers'

   compensation claims).




                                            21
DOCS LA:321273.9
              Case 19-10953-CSS        Doc 7      Filed 05/01/19    Page 22 of 29




                   52.    This Court similarly has approved the payment of prepetition claims of

   employees for wages, salaries, expenses, and benefits on the grounds that the payment of such

   claims was necessary to effectuate a successful reorganization or liquidation. See, e.g., In re

   GSTAutoLeather, Inc., Case No. 17-12100(LSS)(Bankr. D. Del, Oct. 27, 2017)(authorizing

   debtors to continue employee compensation and benefit programs and pay certain prepetition

   obligations related thereto on a postpetition basis); In re True Religion Apparel, Inc., Case No.

   17-11460(CSS)(Bank. D. Del. Jul. 31, 2017)(same); In Ne TK Holdings Inc., Case No. 17-

   11375 (BLS)(Bankr. D. Del. June 27, 2017)(same); In re Aquion Energy Inc., Case No. 17-

   10500 (KJC)(Bankr. D. Del Mar. 10, 2017)(same); In re Basic Energy SeNvices, Inc., Case

   No. 16-12320(KJC)(Bankr. D. Del. Oct. 26, 2016)(same); In re Key Energy SeNvices, Inc.,

   Case No. 16-12306(BLS)(Bankr. D. Del. Oct. 25, 2016).

                   53.    The "necessity of payment" doctrine authorizes the Debtors to pay the

   amounts they seek authority to pay pursuant to this Motion because the Debtors' Employees

   are critical assets necessary to the successful administration of the chapter 11 case. Pursuant

   to section 507(a)(4) of the Bankruptcy Code, claims of Employees of the Debtors for "wages,

   salaries, or commissions,including vacation and sick leave pay" earned within 180 days before

   the Petition Date are afforded priority unsecured status to the extent of$13,650 per Employee.

   The Debtors believe that all of the Wages relating to the period prior to the Petition Date (to

   the extent not already paid) would constitute priority claims under sections 507(a)(4) of the

    Bankruptcy Code. As priority claims, the Wages must be paid in full before any general

    unsecured obligations of the Debtors may be satisfied. Accordingly, the relief requested may



                                             22
DOGS LA:321273.9
               Case 19-10953-CSS             Doc 7      Filed 05/01/19      Page 23 of 29




    affect only the timing of the payment of these priority obligations, and will not prejudice the

    rights of general unsecured creditors or other parties in interest.

                     54.     As explained earlier in the Motion, the Debtors believe that all

    prepetition Wages for Employees have been paid. However, solely to the extent any

    prepetition Wages may not have been paid for any reason, the Debtors request authority only

    to pay up to the $13,650 statutory cap under section 507(a)(4) ofthe Bankruptcy Code to each

    Employee on account of any unpaid prepetition Wages owing to such Employee.z

                     55.      Many Employees may live from paycheck to paycheck and rely

    exclusively on receiving their full compensation or reimbursement of their expenses in order

    to continue to pay their daily living expenses. These Employees maybe exposed to significant

    financial and healthcare related problems if the Debtors are not permitted to pay and/or honor

    the Wages and Benefits, and the expenses associated therewith, in the ordinary course of the

    Debtors' business. Moreover, the Debtors believe that if they are unable to honor accrued

    Wages and the Benefits described above, including honoring prepetition PTO and Sick Time

    by allowing Employees to use accrued prepetition PTO and Sick Time on a postpetition basis,

    Employee morale and loyalty will be jeopardized at a time when Employee support is critical.

    The Debtors believe that any uncertainty with regard to continuation of Wages and Benefits

     will cause significant anxiety at precisely the time the Debtors need their Employees to perform

     their jobs at peak efficiency.




z    In the event any unpaid amounts owing to any Employee on account of unpaid Wages exceed the $13,650
     statutory cap, the Debtor reserves the right to petition the Court for authority to pay such excess amounts.


                                                   23
ROCS LA:321273.9
                Case 19-10953-CSS       Doc 7      Filed 05/01/19    Page 24 of 29




                     56.   Additionally, the Debtors submit that the Deductions (including, for

   example, any 401(k)Plan contributions held by the Debtors) do not constitute property of the

   Debtors' estates and principally represent employee earnings that governments (in the case of

   taxes), Employees (in the case of voluntary Deductions), and judicial authorities (in the case

   of involuntary Deductions), have designated for deduction from Employee paychecks. The

   failure to transfer these withheld funds could result in hardship to certain Employees.

   Moreover,ifthe Debtors cannot remit these amounts,the Employees may face legal action due

   to the Debtors' failure to submit these payments.

                     57.   The Debtors submit that with respect to the wage-related taxes that

   constitute "trust fund" taxes, the payment ofsuch taxes will not prejudice other creditors ofthe

    Debtors' estates given that the relevant taxing authorities would have a priority claim under

    section 507(a)(8)ofthe Bankruptcy Code in respect ofsuch obligations. Moreover,the monies

    payable for trust fund taxes, as well as the other funds that are held in trust for the benefit of

    third parties, such as withheld funds with respect to the 401(k) Plan, are not property of the

    Debtors' estates. See, e.g., BegieN v. IRS, 496 U.S. 53(1990)(withholding taxes are property

    held by a debtor in trust for another and, as such, are not property of the Debtors' estates).

                     58.   Courts have also authorized debtors to pay employee-related taxes

    under section 363(b)(1) of the Bankruptcy Code, which provides that "the trustee, after notice

    and a hearing, may use, sell, or lease, other than in the ordinary course of business, property

    of the estate." 11. U.S.C. § 363(b)(1). Under such section, a court may authorize a debtor to

    pay certain prepetition claims. See In re FV Steel &Wire Co., Case No. 04-22421 (Bankr.


                                              24
DOCS I.,A:321273.9
              Case 19-10953-CSS        Doc 7      Filed 05/01/19    Page 25 of 29




   E.D. Wis. Feb. 26,2004)(authorizing the continuation of customer programs and the payment

   of prepetition claims under section 363 of the Bankruptcy Code); In Ne UAL CoNp., Case

   No. 02-48191 (Bankr. N.D. Ill. Dec. 9,2002)(authorizing payment of prepetition claims under

   section 363 of the Bankruptcy Code as an out-of-the-ordinary-course transaction); In re

   IonospheNe Clubs, Inc., 98 B.R. 174, 175 (Bankr. S.D.N.Y. 1989)(affirming lower court order

   authorizing payment of prepetition wages pursuant to section 363(b)ofthe Bankruptcy Code).

                   59.    To do so,"the debtor must articulate some business justification, other

   than the mere appeasement of major creditors." Ionosphere Clubs, 98 B.R. at 175. As

   discussed herein, the Debtors' failure to pay employee-related taxes could have a material

   adverse impact on their ability to operate in the ordinary course of business.

                   60.    Indeed, in numerous chapter 11 cases, this Court has exercised its

   equitable powers under section 105 of the Bankruptcy Code to authorize debtors to pay a

   variety of prepetition claims ofcreditors, including claims similar to the prepetition taxes. See,

   e.g., In Ne Aquion Energy Inc., Case No. 17-10500(KJC)(Bankr. D. Del March 10, 2017); In

   re Basic EneNgy Services, Inc., et al., Case No. 16-12320(KJC)(Bankr. D. Del. October 26,

   2016); In re Key Energy Services, Inc., et al., Case 16-12306(BLS)(Bankr. D. Del. October

   25, 2016);In re Malibu Lighting Corporation, et al., Case No. 15-12082(KG)(Bankr. D Del.

    October 9,2015);In Ne Savient Pharmaceuticals, Inc., Case No. 13-12680,ECF No.44(MFW)

   (Bankr. D. Del. Oct. 16, 2013); In Ne FuNnitu~e Brands Intl, Inc., Case No. 13-12329, ECF

    No. 71 (CSS)(Sept. 11, 2013); In re Exzde Technologies, Case No. 13-11482, ECF No. 71

   (KJC)(Bankr. D. Del. June 11, 2013); In Ne SynagNo Technologies, Inc., Case No. 13-11041



                                             2S
DOGS LA:321273.9
              Case 19-10953-CSS         Doc 7     Filed 05/01/19     Page 26 of 29




  (BLS), ECF No. 43 (Bankr. D. Del. Apr. 25, 2013). The Debtors submit that the present

   circumstances warrant similar relief in these chapter 11 cases to preserve the Debtors' assets

   and avoid business interruption.

                   61.    Finally, the Employees have an intimate knowledge of the operation of

   the Debtors' business and are critical components to the successful sale of the Debtors'

   business. Deterioration in the morale and welfare of the Employees at this critical time

   undoubtedly would adversely impact the Debtors and their ability to maximize the value of

   their assets. Satisfaction of the Wages and Benefits, as described herein, is necessary to

   maintain the Employees' morale during the case and to insure continued, efficient operation in

   order to maximize value for all creditors.

                   WAIVER OF BANKRUPTCY RULES 6003 AND 6004

                   62.    Pursuant to Rule 6003(b) of the Bankruptcy Rules,"a motion to pay all

   or part of a claim that arose before the filing of the petition" shall not be granted by the Court

   within 21 days of the Petition Date "[e]xcept to the extent that relief is necessary to avoid

   immediate and irreparable harm ...." Fed. R. Bankr. P. 6003(b). For the reasons described

   herein and as supported by the First Day Declaration,the Debtors submit that the requirements

    ofBankruptcy Rule 6003 have been met and that the reliefrequested in this Motion is necessary

   to avoid immediate and irreparable harm to the Debtors and their estates. To implement the

   foregoing successfully, the Debtors seek a waiver ofthe requirements under Bankruptcy Rule

   6004,including the fourteen-day stay of an order authorizing the use, sale, or lease of property

    under Bankruptcy Rule 6004(h), to the extent these rules are applicable.



                                             26
DOCS LA:321273.9
              Case 19-10953-CSS        Doc 7     Filed 05/01/19    Page 27 of 29




           NO ASSUMPTION OR ASSIGNMENT OF EMPLOYEE BENEFITS

                   63.    To the extent any Benefits or related agreement is deemed an executory

   contract within the meaning of section 365 ofthe Bankruptcy Code,the Debtors do not, at this

   time, seek to assume any such contract. Accordingly, if the Court authorizes the payments

   described above, such payments should not be deemed to constitute a postpetition assumption

   or adoption ofthe programs, policies, or agreements as executory contracts pursuant to section

   365 ofthe Bankruptcy Code. Moreover, authorization to pay all amounts on account of Wages

   and Benefits shall not affect the Debtors' rights to contest the amount or validity of these

   obligations.

          REQUEST FOR FINANCIAL INSTITUTIONS TO HONOR CHECKS

                   64.    The Debtors request that all applicable banks and -other financial

   institutions be authorized to receive, process, honor, and pay all checks presented for payment

   and to honor all fund transfer requests made by the Debtors to Employees (and other third

   parties described herein), whether such checks were presented or fund transfer requests were

   submitted prior to, on, or after the Petition Date. The Debtors represent that they have

   sufficient postpetition funding to pay promptly all Wages and Benefits, to the extent described

   herein, on an ongoing basis and in the ordinary course of business. Nothing contained in this

    Motion, however, shall constitute a request for authority to assume any agreements, policies,

    or procedures relating to Wages and Benefits. Further,the Debtors seek to retain the discretion

    to decide which Wages and Benefits it will pay and honor, and nothing in this Motion shall be




                                            27
DOCS LA:321273.9
               Case 19-10953-CSS        Doc 7     Filed 05/01/19    Page 28 of 29




    deemed an admission by the Debtors that any Wages and Benefits will in fact be paid or

    honored.

                   65.     Finally, the Debtors request authority to pay all of the processing fees

    associated with payment ofthe Wages and Benefits including, but not limited to, any fees owed

    to any third party administrators of Benefits as described in the Motion.

                                             NOTICE

                   66.     Notice of this Motion shall be given to the following parties or, in lieu

    thereof, to their counsel, if known:(a) the Office of the United States Trustee;(b) Key Bank

    National Association and Zions Bank,(c) parties asserting liens against the Debtors' assets,

    and (d)the Debtors' thirty largest unsecured creditors on a consolidated basis. As the Motion

    is seeking "first day" relief, within two business days after the hearing on the Motion, the

    Debtors will serve copies of the Motion and any order entered respecting the Motion as

    required by Del. Bankr. LR 9013-1(m). The Debtors submit that, in light of the nature of the

    relief requested, no other or further notice need be given.

                                     NO PRIOR REQUEST

                   67.     No prior motion for the relief requested herein has been made to this

    Court or any other court.




                                             28
DOGS LA:321273.9
               Case 19-10953-CSS        Doc 7     Filed 05/01/19     Page 29 of 29




                   WHEREFORE, the Debtors respectfully request that the Court enter an interim

order, substantially in the form attached hereto as Exhibit A,and ultimately a final order granting

the relief requested herein and granting such other relief as is just and proper.

Dated: Apri130, 2019                      PACHULSKI STANG ZIEHL &JONES LLP
                                                      ,.


                                           Je}er~y V. Richards(CA Bar No. 102300)
                                           Jarf~es E. O'Neill(DE Bar No. 4042)
                                           John W. Lucas(CA Bar No. 271038)
                                           919 N. Market Street, 17r~' Floor
                                           Wilmington, DE 91899
                                           Tel:        (302)652-4100
                                           Fax:        (302)652-4400
                                           E-mail: jrichards@pszjlaw.com
                                                       joneill@pszjlaw.com
                                                       jlucas@pszjlaw.com

                                           Proposed Attorneys for Debtors
                                           and Debtors in Possession




                                             29
DOCS LA:321273.9
